COURT OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-387-CR
 
EDDY FABRICIO CARDONA                                                   APPELLANT
 
                                                   V.
THE
STATE OF TEXAS                                                                STATE
                                               ----------
        FROM COUNTY CRIMINAL COURT NO. 8 OF
TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have
considered appellant=s AMotion
To Dismiss.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.2(a), 43.2(f).
PER CURIAM
 
PANEL: 
LIVINGSTON, DAUPHINOT, and GARDNER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: July 30, 2009




[1]See Tex. R. App. P. 47.4.